Case 1:14-cv-01066-LPS Document 77 Filed 09/30/20 Page 1 of 6 PagelD #: 939

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE
GORDON SMITH,
Plaintiff,
v. | Civ. No, 14-1066-LPS
DAVID ANGELO, et al, |

Defendants.

 

Gordon Smith, Port Otange, Florida, Pro Se Plaintiff.

Michael F. McTaggart, former Deputy Attorney General for the State of Delaware, U.S. Attorney’s
Office, Wilmington, Delaware.

MEMORANDUM OPINION

September 30, 2020
Wilmington, Delaware

 

 
Case 1:14-cv-01066-LPS Document 77 Filed 09/30/20 Page 2 of 6 PagelD #: 940

Lica ll-

US. District Judge

I, INTRODUCTION

Plaintiff commenced this civil rights action as a pro se litigant, was represented by counsel,
and once again proceeds pro se. When Plaintiff filed the action, the case was assigned to United
States District Court Judge Gregory M. Sleet, who tetired from the bench on September 28, 2019.
On May 25, 2017, the Court granted Defendants’ motion for summary judgment and denied
Plaintiffs motion for leave to file a second amended complaint. (D.I. 70,71) Plaintiff filed a
notice of appeal. (D.1. 73) On February 16, 2018, the United States Court of Appeals for the
Third Circuit affirmed the decision. (D.1.75) On December 20, 2019, Plaintiff filed a
letter/motion to vacate the judgment pursuant to 28 U.S.C. § 455 and Fed. R. Civ. P. 60(b) (6).
(D.I. 76) The case was reassigned to the undersigned Judge on December 26, 2019.
II. LEGAL STANDARDS

Rule 60(b) provides that a party may file a motion for telief from a final judgment for the
following reasons:

(1) mistake, inadvertence, surprise, or excusable neglect; (2) newly discovered

evidence, that with reasonable diligence, could not have been discovered in time to

move for a new trial under Rule 59(b); (3) fraud (whether previously called intrinsic

ot extrinsic), misrepresentation or other misconduct of an adverse party; (4) the

judgment is void; (5) the jadgment has been satisfied, released or discharged, it is

based on an earlier judgment that has been reserved or vacated; or applying it

prospectively is no longer equitable; or (6) any other reason that justifies rehef.
Fed. R. Civ. P. 60(6). A motion filed pursuant to Rule 60(b) is addressed to the sound discretion of
the trial court guided by accepted legal principles applied in light of all relevant circumstances. See
Pierce Assoc., Inc. v. Nemours Found., 865 F.2d 530, 548 (3d Cir. 1988). A motion filed under Rule

60(b) must be made within a reasonable time and, for motions under Rule 60(b)(1), (2), and (3),

 

 
Case 1:14-cv-01066-LPS Document 77 Filed 09/30/20 Page 3 of 6 PagelD #: 941

must be filed no more than one yeat after entry of the judgment or order or the date of the
proceeding. See Fed. R. Civ. P. 60(c)(1).
Il. DISCUSSION

Plaintiff moves the Court to withdraw its previous orders or judgments “due to an
undisclosed and disqualifying conflict of interest of the former Chief Judge Gregory M. Sleet”
pursuant to 28 U.S.C. § 455 and Fed. R. Civ. P. 60(6)(6). (D.1. 76 at 1) Plaintiff asserts the conflict
resulted from Judge Sleet sitting on the Delawate Criminal Justice Council. (ad) The Delaware
Criminal Justice Council is an independent body committed to leading the criminal justice system
thtough a collaborative approach that calls upon the experience and creativity of the Council, all
components of the criminal justice system, and the community. See bttps:// cjc.delawate.gov/ (last
visited September 30, 2020). Plaintiff states that Judge Sleet sat on the Council with individuals
who either were defendants in this action or who were closely connected with state agencies that
employed Defendants. (Id) Plaintiff states that, because Judge Sleet issued rulings adverse to
Plaintiff and in favor of Defendants, “this was a clear violation of conflict of interest and at a
minimum Judge Sleet, in the act of justice and to avoid the appearance of impropriety should have
recused himself from [Plaintiff's] case.” (Id. at 2)

Rule 60(b)(6) “is a catch-all provision that allows relief for any reason justifying relief from
the operation of the judgment.” United States v. Witeo Corp., 76 F. Supp. 2d 519, 527 (D. Del. 1999).
It is within the sound discretion of the trial court to grant or deny relief under this section. Sve
Lasky v. Continental Products Corp., 804 F.2d 250, 256 (3d Cir. 1986).

The Third Circuit “has consistently held that the Rule 60(b)(6) ground for relief from

judgment provides for extraordinary relief and may only be invoked upon a showing of exceptional

circumstances.” Coltec Indus., Ine. v. Hobgood, 280 F.3d 262, 273 (3d Cir, 2002) (internal citations and

 

 

 

 
Case 1:14-cv-01066-LPS Document 77 Filed 09/30/20 Page 4 of 6 PagelD #: 942

quotation marks omitted); see also Gonzalez v. Crosby, 545 U.S. 524, 535 (2005) (“[O]ur cases have
requited a movant seeking relief under Rule 60(b)(6) to show ‘extraordinary circumstances’ justifying
the reopening of a final judgment.”). Rule 60(b) (6) generally requires the movant to make “a more
compelling showing of inequity or hatdship” than would normally be required to teopen a case
under any one of the first five subsections of Rule 60(b). Project Mgt. Inst., Inc, ». Ireland, 144 F.
App’x 935 n.1 d Cir. 2005).

In his motion, Plaintiff alleges that Judge Slect should have recused himself pursuant to 28
U.S.C. § 455(a), which provides that “[a]ny justice, judge, or magistrate judge of the United States
shall disqualify himself in any proceeding in which his impartiality might reasonably be questioned.”
28 U.S.C. § 455(a). A party seeking recusal need not demonstrate that the judge is actually biased,
but rather that he would appear to be biased to “a reasonable person, with knowledge of all the
facts.” United States v. Weebt, 484 F.3d 194, 213 (3d Cir. 2007) (internal quotation marks omitted).
A recusal motion must be based on “objective facts,” not mete “possibilities” and “unsubstantiated
allegations.” United States v. Martorano, 866 F.2d 62, 68 (3d Cir. 1989).

The facts of this case ate similar to one decided by the United States Supreme Court in
Likeberg v. Health Services Acquisition Corp., 486 U.S. 847, 850-51 (1988), where the Supreme Court
considered the issue of whether telief under Rule 60(6) was appropriate where a party learned of a
judge’s potential conflict of interest almost a yeat aftet the Court of Appeals affirmed the District
Coutt’s judgment. The Supreme Court held relief under Rule 60(b)(6) was “neither categorically
available nor categorically unavailable” for violations of subsection 455(a), and identified three
factors fot the Court to consider in determining whether 60(b)(6) telief is available: “the tisk of
injustice to the parties in the particular case, the risk that the denial of relief will produce injustice in

other cases, and the tisk of undermining the public’s confidence in the judicial process.” Id. at 864.

 

 
Case 1:14-cv-01066-LPS Document 77 Filed 09/30/20 Page 5 of 6 PagelD #: 943

Of note is “that [the] harmless error analysis can apply to violations of § 455(a).”_ U.S. ex rel. Pritsker
»,. Sodexho, Inc. 493 F. App’x 309, 311-12 d Cir. 2012) (quoting Shell Oil Co. ». United States, 672. F.3d
1283, 1292 (Fed. Cir. 2012)).

Plaintiff has not shown that Rule 60(b)(6) relief is apptopriate. Plaintiff provides no dates
for the time Judge Sleet served on the Delaware Criminal Justice Counsel. In addition, judges serve
on numetous committees and councils and “a reasonable person, with knowledge of all the facts”
would not question a judge’s impartiality based upon that service. Moreover, Plaintiff's assertions
of impartiality are speculative and not based upon objective facts.

In addition, any purported violation of § 455(a) was harmless because the United States
Court of Appeals for the Third Circuit affirmed on appeal Judge Sleet’s legal determination to grant
Defendants’ motion for summary judgment on the merits. See U.S. ex veh Pritsker v. Sodexho, Inc., 493
F, App’x at 312; Sederidge v. United of Omaha Life Ins, Co., 360 F.3d 155, 171 d Cir. 2004)
(recognizing that harmless etror applies to violations of § 455(a)); Parker v, Connors Steel Co., 855 F.2d
1510, 1526 (11th Cir. 1988) (“[It] would . . . be ridiculous to remand this case and reassign it to
another judge after we have already exercised plenary review and have concluded that summary
judgment was proper.”).

Finally, Plaintiff's position for relief rests upon the fact that Judge Sleet issued rulings
adverse to Plaintiff. However, adverse legal rulings are not proof of prejudice and generally do not
ptovide a basis for recusal. See Liteky v. United States, 510 U.S. 540, 555 (1994), Even assuming,
atguendo, that Judge Sleet should have recused himself, nothing in the record suggests that harm
resulted under the risk factors as set forth in Lifeberg.

Plaintiff has not shown that he is entitled to relief under Rule 60(b)(6). Therefore, his

motion will be denied. (D.I. 76)

 

 
Case 1:14-cv-01066-LPS Document 77 Filed 09/30/20 Page 6 of 6 PagelD #: 944

IV. CONCLUSION

For the above reasons, the Court will deny Plaintiff's motion to vacate the judgment of the

Court. (D.I. 76}

An appropriate Order will be entered.

 
